Case 1:18-cv-00158-CKK Document 24-2 Filed 03/29/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PUBLIC EMPLOYEES FOR
ENVIRONMENTAL RESPONSIBILITY

Plaintiffs, Civil Case No. 18-158
V.

U.S. DEPARTMENT OF HOMELAND
SECURITY

Defendant.

 

 

DECLARATION OF PAULA DINERSTEIN

I, Paula Dinerstein, hereby declare, pursuant to 28 U.S.C. § 1746, the following to be
true and correct:

1. I am General Counsel for Plaintiff in this action, Public Employees for
Environmental Responsibility (“PEER”). In this capacity I am responsible for overseeing all
of PEER’s legal activities, including the filing of Requests under the Freedom of Information
Act (“FOIA”) and litigation.

2. The purpose of this declaration is to provide information concerning the
documents produced by the Federal Emergency Management Agency (“FEMA”) in response
to PEER’s September 1, 2017 FOIA request. I make this declaration based on my personal
knowledge of PEER’s FOIA request and FEMA’s response to it.

3h In response to PEER’s FOIA request, FEMA produced 716 Bates-stamped
pages of documentation in three productions dated May 9, 2018, June 22, 2018, and June 25,

2018, which are accurately described in paragraphs 4 and 5 of the Declaration of Gregory
Case 1:18-cv-00158-CKK Document 24-2 Filed 03/29/19 Page 2 of 2

Bridges submitted in support of Defendant’s Motion for Summary Judgment (Doc. 22-1).
Because the materials produced by FEMA were not included in the declarations submitted
by Defendant in this action, they are attached to this declaration as Exhibit A.

4. On September 10, 2018, FEMA delivered to Plaintiff a Vaughn Declaration
identifying the withholdings and redactions made by FEMA across the production, beginning
at page 46 and ending at page 716. That Declaration is identical to the declaration attached
as Exhibit B to the Declaration of Gregory Bridges.

Eeppeoly submitted on March 29, 2019,

Paula Dinerstein, DC Bar # 333971

Public Employees for Environmental Responsibility
962 Wayne Ave, Suite 610

Silver Spring, MD 20910

(202) 265-7337

pdinerstein@peer.org

Counsel for Plaintiff
